Citation Nr: 1119895	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-10 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been presented to reopen a claim for service connection for a right knee disability, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied service connection for a right knee disorder.  

The record reflects that the RO previously denied service connection for a right knee disorder by an unappealed rating decision in April 2004.  Before the Board can evaluate the merits of a previously denied claim, it must first determine whether a claimant has submitted new and material evidence with respect to that claim.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

When this case was last before the Board in January 2010 the Board denied an increased rating for the service-connected low back disability and remanded the issue identified on the title page to the Originating Agency for further development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a right knee disorder was denied in an unappealed rating decision in April 2004.

2.  Evidence received since the April 2004 decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously-denied claim of entitlement to service connection for a right knee disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Board previously reviewed the files and determined notice compliant with Kent had not been provided to the Veteran.  Pursuant to the Board's remand of January 2010, the Originating Agency sent Kent-compliant notice in June 2010, and the Veteran had ample opportunity to respond before the Originating Agency readjudicated the issue in October 2010.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records (STRs), service personnel records and voluminous post-service treatment records have been associated with the claims folders.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained in support of the claim, and the Board is also unaware of any such evidence.  

VA is not required to provide a medical examination or obtain a medical opinion if new and material evidence has not been presented to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  However, in this instance the Veteran was afforded a VA examination in November 2008, which resulted in medical opinion that weighs against the claim for service connection.  

The Board will accordingly address the merits of the issue on appeal.



Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for popliteal cyst and tenovitis of the right knee was denied by a rating decision dated in April 2004.  The Veteran was notified of the denial by letter in April 2004 but he did not appeal.  Accordingly, the decision of April 2004 is final as to the evidence of record at that time.  38 C.F.R. § 20.302.

The April 2004 rating decision provided, as specific reason for denying the claim, that the diagnosed current right knee disorder, popliteal cyst and tenosynovitis, was neither incurred in nor caused by service.  To be material, new evidence must address this previously-unproven element.  Shade, 24 Vet. App. 110.

The evidence of record in April 2004 pertaining to the right knee was as follows: (1) service treatment records (STRs), which are silent in regard to any right knee problems during service; (2) service personnel records; (3) Notice of Disagreement (NOD) in November 2002 for higher evaluation of the service-connected right foot disability, with assertion that the right foot disability was contributing to a right knee problem; (4) the Veteran's claim for service connection, received in March 2003 and asserting continuous right knee pain since service; (5) lay statement from Mr. GS in March 2003 asserting he witnessed the Veteran to have knee pain during service and since service, although not citing which knee; (6) private medical records showing  treatment for right knee tenosynovitis and popliteal cyst; and (7) VA medical records showing normal right knee in July 2003 and otherwise negative for complaint of or treatment for right knee problems.

Evidence received since April 2004 pertaining to the right knee is as follows:
 
(1)  The Veteran's claim for service connection, received in March 2006, asserts pain during service and continuous treatment since discharge from service.  This evidence is not new since it is redundant of the contentions he advanced in his original claim in March 2006.

(2)  VA outpatient treatment note dated in January 2004 shows a complaint of discomfort on active and passive flexion although the knee was normal on examination.  Diagnosis was questionable sprain or partial tear of the medial meniscus.  This evidence is not material since it does not address the specific previously-unproven element; i.e., disorder originating in service or related to service. 
 
(3)  Treatment records from Glasson Sports Medicine in January-February 2006 show magnetic resonance imaging (MRI) impression of current right medial meniscus tear and subsequent arthroscopy.  This evidence is not material since it does not address the specific previously-unproven element.  The Board notes in this regard that evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

(4)  A VA outpatient treatment note dated in January 2006 shows complaint of pain and swelling after a right knee arthroscopy three weeks earlier; X-rays were normal and the diagnosis was arthralgia of the knee.  A subsequent VA outpatient treatment note in September 2006 continues a diagnosis of current arthralgia of the knees.  This evidence is not material since it does not address the specific previously-unproven element. 

(5)  A letter from Ms. MAG dated in June 2006 asserts the Veteran complained to her on several occasions of pain in his knees and told her the pain was due to events in service.  She also stated the Veteran had current problems with knee pain.  This evidence is not material because Ms. MAG does not profess to have witnessed an injury in service or to have witnessed visible symptoms either concurrent with service or continuously present since discharge from service; it accordingly does not competently address the specific previously-unproven element (disorder originating in service or related to service).  Further, the letter by Ms. MAG is essentially redundant of the letter by Mr. GS that had been previously considered.

(6)  A statement in support of claim by the Veteran in June 2006 asserts his right knee was subject to intense pressure during service that eventually led to pain development; he also asserted several twisting injuries to the right knee during service although without elaborating on the dates or circumstances of such injuries.  This evidence is not new since it is essentially redundant of his unsupported assertion in March 2003.

(7)  VA MRI of the right knee in December 2006 showed a current small Baker's cyst but was otherwise normal, while a VA orthopedic consult dated in March 2007 evaluates bilateral knee pain and diagnoses chondromalacia patellae with secondary pain.  This evidence is not material since it does not address the specific previously-unproven element (disorder originating in service or related to service).

(8)  The Veteran's substantive appeal dated in April 2007 asserts he developed right knee pain in service due to wear-and-tear and also asserts he was treated during service.  He also asserted that his service-connected right foot disability contributed to his right knee symptoms.  For the most part, this evidence is not new since it is mostly redundant of his unsupported assertions in March 2003.  Further, while his substantive appeal articulates a claim for secondary service connection, a new theory of causation for the same disease or injury that is the subject of a previously denied claim cannot be the basis of a new claim, and instead the matter must be treated as a claim to reopen without an intervening liberalizing law or VA issue that may affect the disposition of a claim. See Boggs, 520 F.3d 1330; Pelegrini, 18 Vet. App. 112, 125-26; Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Moreover, as a lay person, the Veteran is not competent to render an opinion requiring medical expertise, such as an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his statement linking his right knee disability to service-connected disability is not material.

(9)  The report of a VA-contracted medical examination in December 2008 reflects a diagnosis of chondromalacia patella of the right knee status post arthroscopy with scar and Baker's (popliteal) cyst; the examiner stated an opinion the current disorder was not related to service or to the service-connected right foot disability.  This new evidence is not material since it specifically refutes the previously-unproven element (disorder originating in service or related to service) and also refutes the secondary service connection theory.

On review of the evidence above, the Board finds that every pertinent item of evidence added to the record is either redundant of evidence previously considered or does not relate to an unestablished fact necessary to establish the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a right knee disability has not been received.  


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


